Citation Nr: 1500636	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-13 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for claimed post encephalitis syndrome. 

2. Entitlement to service connection for claimed eye disorder to include as secondary to the service-connected seizure disorder. 

3. Entitlement to service connection for a temporomandibular joint disorder, claimed as a dental disability, to include as secondary to the service-connected seizure disorder. 

4. Entitlement to VA outpatient dental treatment.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to March 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2012. A transcript of the hearing is associated with the Veteran's claims folder. 

In May 2012, the issues were remanded for further development.  

The Board notes that the Veteran's claim for a dental disability was initially characterized as service connection for claimed dental disability to include as secondary to the service-connected seizure disorder.  

The Veteran is essentially claiming service connection for a temporomandibular joint disorder as secondary to the service-connected seizure disorder.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In light of Clemons, the issue has been broadened and recharacterized to include service connection for a temporomandibular joint disorder.  The record also shows that the Veteran's dental claim includes a claim for VA outpatient dental treatment.  Thus the dental claim has been bifurcated as reflected on the title page.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to VA outpatient dental treatment is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The currently demonstrated post encephalitis syndrome is shown as likely as not to have had its clinical onset during the Veteran's period of active duty. 

2. The currently demonstrated optic neuritis is shown as likely as not to be caused the post encephalitis syndrome.

3. The currently demonstrated temporomandibular joint disability with myofascial pain disorder is shown as likely as not to have been caused by the service-connected seizure disorder.



CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by post encephalitis syndrome is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by optic neuritis is proximately due to or the result of the now service-connected post encephalitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); 3.310 (prior to October 2006).

3. By extending the benefit of the doubt to the Veteran, his temporomandibular joint disability with myofascial pain disorder is proximately due to or the result of the service-connected seizure disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); 3.310 (prior to October 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

To the extent that action taken hereinbelow is favorable to the Veteran, further discussion of compliance with the VCAA is not required at this time.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. 
§ 3.310.  

Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  

In this case, the Veteran applied for service connection prior to the effective date of the amendment.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Post Encephalitis Syndrome

In May 2004, the Veteran filed a claim of service connection for post encephalitis syndrome.  The evidence in favor of the claim includes the following lay and medical evidence.  

The Veteran reports suffering from a post encephalitis syndrome due to a rubella vaccination administered during service.  After having a rubella vaccination in June 1985 during service, she reports developing flu-like symptoms, headache, breathing difficulty, dizziness, fever and nausea.  See the Veteran's testimony at the hearing before the Board in March 2012.  

The Veteran is competent to report that she developed various symptoms following her rubella vaccination during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Her statements are also credible as they are consistent with her medical history documented in the medical records.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The service treatment records showed that in October 1990, the Veteran sought medical treatment for multi-system complaints and reported having symptoms of shakiness, numbness in the left arm from the shoulder to the hand, and nonspecific fatigue.  She added that the symptoms had been around in some form for many years. 

In a June 1997 VA examination report, the examiner opined that it was possible that the Veteran had a post-vaccine flu-like illness that might have affected her central nervous system. 

In September 2000, Dr. B.O., a neurologist and a primary care physician, opined that the Veteran had probable rubella vaccine-induced (viral) neurological sequelae.  

In May 2005, Dr. B.O. certified that he treated the Veteran from 1996 to 2005 for rubella vaccine-induced neurological sequelae, to include post encephalitis  syndrome.  

The evidence against the claim includes a VA opinion whereby the examiner opined that the Veteran did not have and never had post-vaccine encephalitis and that it would be speculative to attribute her neurological complaints to an in-service vaccination.  

Thus, the Board finds based on a careful review of the entire record that the evidence is in relative equipoise in showing that the Veteran's post encephalitis syndrome as likely as not was due the rubella vaccination she had in service.  

Therefore, in resolving all doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  


Eye Disorder and Temporomandibular Joint Disorder

The Veteran contends that service connection is warranted for an eye disorder as secondary to her service-connected seizure disorder.  After reviewing the entire record, the evidence at the very least is in relative equipoise as to whether the Veteran has an eye disorder that is proximately due to or the result of post encephalitis, for which service connection is granted herein.  

In March 2012, the Veteran testified that during service she experienced vision problems after having the rubella vaccination. 

In a September 2000 statement, Dr. B.O. opined that the Veteran's visual problems might have a viral etiology (the probable rubella vaccine included viral neurological sequela). 

In a February 2005 statement, Dr. J.M., an optometrist, stated that the Veteran exhibited signs of optic neuritis and visual symptoms that were more likely than not due to post encephalitis syndrome and fibromyalgia.  He noted that optic neuritis included occasional visual acuity loss, color vision deficiencies, and some changes in the visual field.  

To the extent that it is not possible to dissociate the effects that post encephalitis had on optic neuritis from those caused by fibromyalgia, any doubt must be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).   

As for the Veteran's claimed temporomandibular joint disorder, the Board also finds that the evidence at least is in relative equipoise as to whether the disorder is secondary to the service-connected seizures.

In a December 1994 statement, Dr. J.R., a dentist, noted that the Veteran reported experiencing nocturnal seizures .  A January 1997 VA examination showed that the Veteran reported having poor dentition when she was taking Dilantin for seizures.

In April 2013, a VA examiner provided a diagnosis of a temporomandibular joint disorder.  

In May 2014, an opinion was obtained from the Veteran's Health Administration (VHA).  The VHA examiner opined that the Veteran had a temporomandibular joint disability with myofascial pain disorder.  The examiner explained that nocturnal seizures resulting in clinching, grinding of teeth, tooth trauma, and mucosal trauma could worsen any temporomandibular joint disorder.  The VHA examiner concluded that the signs and symptoms of uncontrolled clinching and grinding were at least as likely as not related to idiopathic bruxism as they are to seizure activity.

Thus, the VHA examiner was of the opinion that the Veteran's temporomandibular joint disability with myofascial pain disorder was caused by her service-connected seizure disorder.   

The Board is aware that in July 2013 a VA examiner opined that it was less likely than not that the Veteran's nocturnal episodes of dental unrest were related to her seizure disorder because they were the type of seizures that were manifested in a conscious state of being.  However, the examiner also explained that there were partial and generalized seizures.  In complex partial seizures, the patient experienced a change in the level of awareness and in simple partial seizures there was no change in mentation.  

The Board finds that the examiner's opinion is inadequate as her rationale is inconsistent with the accompanying explanations as the Veteran is not service connected for simple partial seizures but for a partial complex seizure disorder that the examiner acknowledged could occur in an altered level of awareness.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Therefore, in resolving all doubt in the Veteran's favor, service connection for optic neuritis as secondary to post encephalitis syndrome and temporomandibular joint disability with myofascial pain disorder as secondary to the seizure disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  



ORDER

Service connection for post encephalitis syndrome is granted.  

Secondary service connection for optic neuritis is granted.  

Service connection for a temporomandibular joint disability with myofascial pain disorder secondary to the service-connected seizure disorder is granted.  



REMAND

As for the claim for VA outpatient dental treatment, during the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  

Effective on February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161 . 38 C.F.R. § 3.381(a). 

To date, there has been no eligibility determination made by VHA regarding dental treatment.  

In order to afford the Veteran due process, the remaining issue is REMANDED for the following action:

1. In accordance with the amended regulations of 38 C.F.R. § 3.381 , effective February 29, 2012, send the claim of entitlement to VA outpatient dental treatment to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 . In making this determination consideration should be given to 38 C.F.R. § 17.161 (h) for class IV dental treatment.  

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


